Citation Nr: 0920101	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  08-05 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for torn hamstring of 
the right leg.

2. Entitlement to service connection for a disorder of the 
right eye, to include as secondary to service-connected 
ulcerative colitis.

3. Entitlement to service connection for sciatic nerve 
entrapment with numbness and tingling.

4.  Entitlement to an initial compensable rating for service-
connected degenerative disc disease of the thoracic spine for 
the period prior to December 18, 2007.  

5. Entitlement to an initial rating in excess of 10 percent 
for service-connected degenerative disc disease of the 
thoracic spine for the period from December 18, 2007 onward.

6.  Entitlement to an initial rating in excess of 10 percent 
for service-connected ulcerative colitis.
7.  Entitlement to a rating in excess of 10 percent for 
service-connected degenerative arthritis of the bilateral 
knees and bilateral feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to July 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.  With respect to the thoracic spine 
disability, this rating decision granted service connection 
and assigned an initial noncompensable rating, effective 
August 1, 2004.  Thereafter, the Veteran appealed with 
respect to the initially assigned rating.  While his appeal 
was pending, a January 2008 statement of the case assigned a 
10 percent evaluation, effective December 18, 2007.  However, 
as this rating is still less than the maximum benefit 
available, the appeal is still pending.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993). 

In March 2009, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
the hearing is associated with the claims file.  The Veteran 
also submitted additional evidence consisting of multiple 
private treatment records dated through November 2008.  See 
38 C.F.R. § 20.1304 (2008).  The Board notes that the Veteran 
waived agency of original jurisdiction (AOJ) consideration of 
such evidence.  Id.  Therefore, the Board may properly 
consider such evidence in rendering its decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although cognizant of the delay that will result, the Board 
finds that a remand is in order for further development of 
the record.

First, with regard to all claims, the Board observes that the 
Veteran's claims file was misplaced and has not yet been 
located.  Although a portion of the file has been 
reconstructed, to include some private treatment records and 
the Veteran has submitted copies of his service treatment 
records and additional private treatment records, the Board 
finds that further efforts should be made to obtain any 
relevant private treatment records not already of record.  
Thus, the Veteran should be requested to authorize release of 
all private treatment records no longer associated with the 
claims file.  The Veteran has not reported any VA treatment.

Further, with respect to the right eye claim, the Board notes 
that a July 24, 2006 private treatment record states that the 
Veteran was seen two weeks prior at Lawrence Memorial for 
iritis.  Moreover, this treatment record suggests that the 
iritis was secondary to the Veteran's service-connected 
ulcerative colitis.  The Board acknowledges that the Veteran 
has claimed service connection specifically for hyperopia.  
However, the Court of Appeals for Veterans Claims (Court) 
recently found that the use of "condition(s)" in regulation 
38 C.F.R. § 3.159(a)(3) indicates that a single claim can 
encompass more than one condition and that an appellant can 
reasonably expect that alternative current conditions within 
the scope of the filed claim will be considered.  Clemons v. 
Shinseki, No. 07-0558 (U.S. Vet. App. Feb. 19, 2009) (per 
curiam order).  Accordingly, the Board determines that the 
documented iritis is within the scope of the Veteran's right 
eye claim.  Therefore, the Board determines that the Veteran 
should be requested to specifically identify and authorize 
release of the records from Lawrence Memorial as they are 
relevant to this claim.  

Additionally, VA has a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 3.159; 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
These three elements have been met.  Hence, the Board also 
finds that a VA examination should be scheduled in order to 
ascertain the existence and etiology of a right eye disorder.  

As for the increased rating claims, the Board notes that at 
his March 2009 hearing, the Veteran indicated that his 
service-connected degenerative disc disease of the 
thoracolumbar spine and degenerative arthritis of the 
bilateral knees and feet had increased in severity since the 
last VA examinations in December 2007.  Thus, the Board finds 
that a remand is necessary to ascertain the current 
symptomatology of these disabilities. 

Further, as the Veteran's claimed sciatic nerve entrapment is 
possibly secondary to his service-connected spine disability, 
that claim must be remanded as well.  The United States Court 
of Appeals for Veterans Claims has held that all issues 
"inextricably intertwined" with an issue certified for 
appeal are to be identified and developed prior to appellate 
review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the 
outcome of the Veteran's sciatic nerve disorder claim is 
partially dependent on the findings at the VA examination of 
the Veteran's spine, the claim is considered to be 
inextricably intertwined with the increased rating claim for 
the spine.  Consequently, the claim of entitlement to a 
sciatic nerve claim must be remanded to the AOJ in accordance 
with Harris.
Finally, the Board observes that there are no copies of 
letters sent under the Veterans Claims Assistance Act in the 
claims file.  The Board notes that the January 2008 statement 
of the case indicates that such letters were sent in May 2005 
and June 2005, and the Board presumes that these letters were 
fully compliant with VCAA and the interpreting case law at 
that time.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992); 
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  However, in the 
time since, the Court has again addressed VCAA notice, and 
the additional requirements imposed would not have been met 
by those letters.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, corrective VCAA notice is necessary 
in this case.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a letter that is fully 
compliant with all VCAA notice 
requirements applicable, to include the 
notice for service connection, 
secondary service connection, and 
initial rating claims.  

2.	Request that the Veteran authorize 
release of records from Lawrence 
Memorial to VA, as well as any other 
relevant private treatment records that 
are no longer associated with the 
claims file.  All requests and 
responses, positive and negative, 
should be associated with the claims 
file. 

3.	Once any additional treatment records 
have been received, schedule the 
Veteran for a VA ophthalmological 
examination in order to ascertain the 
existence and etiology of a right eye 
disorder.  The claims file should be 
made available for review, and the 
examination report should reflect that 
such review occurred.  Upon a review of 
the record and examination of the 
Veteran, the examiner should:

a.	Identify any chronic disorder of 
the right eye,  to include any 
then-present disorder or, if there 
is no disorder symptomatic at that 
time, any disorder that may have 
been present in the past and is 
likely to chronically recur.

b.	Opine as to whether it is at least 
as likely as not (50 percent 
probability or greater) that any 
identified right eye disorder was 
caused or increased in severity by 
the Veteran's service-connected 
ulcerative colitis.

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

4.	Schedule the Veteran for a VA 
orthopedic examination to assess the 
current nature and severity of his 
service-connected thoracolumbar spine 
and bilateral knee and foot 
disabilities.  The claims file should 
be made available for review, and the 
examination report should reflect that 
such review occurred.  All appropriate 
and necessary tests should be 
performed, including, but not limited 
to, range of motion measurements of all 
affected joints.  

Additionally, the examiner should 
perform a neurological evaluation to 
identify any sensory or motor 
impairment of the sciatic nerves.  

If a disorder of the sciatic nerve(s) 
is found, the examiner should opine as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that any identified sciatic nerve 
disorder is etiologically related to 
the Veteran's military service or was 
caused or increased in severity by a 
service-connected disability.

5.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claims should be readjudicated, to 
include all evidence received since the 
January 2008 statement of the case.  
The Veteran and his representative 
should then be issued a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




